Citation Nr: 0206715	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  97-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from June 1967 to December 
1970 and on additional periods of reserved duty.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  The 
development requested by the Board in its June 1998 remand 
has been accomplished to the extent possible, and this case 
is now ready for appellate review. 
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  There is no relationship between a current low back 
disorder and an in-service injury, symptomatology, or 
pathology. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case,  the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decisions dated in December 
1995, August 1996, and March 1997; statement of the case 
dated in June 1997; supplemental statements of the case dated 
in November 1997 and August 2001 and a letter informing the 
veteran of the VCAA dated in June 2001.  The Board concludes 
that the discussion therein adequately informed the veteran 
of the information and evidence needed to substantiate his 
claim, thereby meeting the notification requirements of the 
VCAA.  Thus, there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include medical records from the veteran's active and 
reserve duty and VA and private clinical records, has been 
obtained by the RO, and there is no specific reference to any 
other pertinent records that need to be obtained.  In this 
regard, testimony with regard to alleged treatment for a back 
disability prior to 1989 lacks sufficient specificity for 
further investigation as the veteran, despite being informed 
of the importance of providing such information, has not 
supplied the dates of this treatment.  In addition, as 
requested by the Board in its June 1998 remand, the RO has 
conducted exhaustive efforts to verify the veteran's reserve 
duty and obtain records of medical treatment rendered during 
this duty.  While the exact nature of all the veteran's 
reserve duty is unclear, for reasons to be explained below, 
the additional delay which would result from any attempt to 
verify the nature of the veteran's reserve duty would not be 
justified as the nature of this service will not be used as a 
basis to deny the claim.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 


II. Facts/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
miliary, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§§ 101(24); 38 C.F.R. § 3.6(a).

The Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated during combat with the enemy 
satisfactory lay or other evidence of service incurrence or 
aggravation of the alleged disease or injury.  38 U.S.C.A. 
§ 1154(b).  The United States Court of Appeals for Veterans 
Claims has stated that these provisions do not establish 
service connection for a combat veteran, but merely aid the 
combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  The 
evidence still must generally establish that there is a 
current disability and medical evidence of a nexus between 
that disability and military service.  Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

With the above criteria in mind, the relevant facts will be 
summarized.  The service medical records from the veteran's 
period of active duty from June 1967 to December 1970 (which 
includes service in Vietnam) do not reflect evidence of a 
back disorder.  There is an isolated reference to back pain 
on a service medical record dated in June 1969, but this 
appears to be related to a genitourinary problem he was 
suffering from at that time.  The service separation 
examination was negative, and the veteran did not refer to 
back pain or a back disability on a medical history completed 
at that time.  

Following the veteran's separation from service, the first 
reference to a back disability is contained in private 
medical reports dated in September 1989.  The veteran 
complained at that time of pain that radiated from his low 
back to each flank and his lower chest.  He stated that this 
pain started four weeks prior to this examination while he 
was working on his car.  The diagnosis was chronic 
lumbosacral sprain.  No back disabilities were demonstrated 
or reported at annual examinations conducted at the veteran's 
reserve unit in May and November 1992.  

Thereafter, the pertinent evidence includes VA clinical 
reports dated in 1995 reflecting complaints of back pain.  A 
VA-X ray conducted in May 1996 revealed minimal spondylosis 
of the lumbar vertebral bodies.  At a VA examination 
conducted in May 1996, the veteran asserted that he injured 
his back during active duty in Vietnam when he fell while 
running during a mortar attack, and that he has suffered from 
continuing back pain ever since.  He contended that a skin 
infection in the back was diagnosed during service following 
this injury.  The diagnosis after the examination was 
"chronic low back pain for over 25 years."  

A report from a September 1996 visit to a physician at the 
veteran's reserve unit indicated that the veteran had 
strained his back, apparently while working with his reserve 
unit.  The impression at that time was lumbar strain, and 
rest and Motrin were prescribed.  With the service medical 
records is a statement from the veteran asserting that he 
hurt his back in September 1996 during reserve duty as a 
result of helping persons affiliated with the blood bank 
carry equipment.  Reports from a visit to a private physician 
at that time include X-rays demonstrating minimal 
degenerative arthritis.  The physical examination revealed 
swelling at L4-L5 with tenderness, and the assessment was 
lumbosacral sprain.  

The veteran repeated his assertion that he sustained a back 
injury while fleeing a mortar attack during his service in 
Vietnam at his August 1997 hearing at the RO.  He repeated 
his assertion that an infection of the skin of the back was 
diagnosed during service and that he was referred to 
treatment for a back disability at an unspecified time prior 
to 1989 at a private clinic and an emergency room.

The additional evidence includes reports from an MRI of the 
back conducted at a VA medical facility in December 1998 
which revealed mild to moderate degenerative disk changes and 
facet hypertrophy resulting in mild to moderate foraminal 
stenosis.  An X-ray of the lumbar spine conducted in December 
1998 revealed minor spondylosis.  Also of record is a report 
from treatment for an unrelated condition at an Army Depot in 
1999, at which time the veteran repeated his assertion that 
he has been suffering from a back pain caused by an in-
service injury.  Reports dated in April 1999 from an Army 
hospital indicate that the veteran injured his back at that 
time after standing up material in a truck bed.  The 
assessment was low back strain.  

In June 2000, the veteran was afforded an X-ray of the lumbar 
spine at a private medical facility which revealed 
degenerative disc space narrowing and osteophyte formation.  
Upon examination, the veteran repeated his assertion that 
with regard to the in-service back injury.  Following this 
examination, the assessment was lumbar radicular syndrome.   

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that for service connection to be 
granted, there must be evidence of a link between a current 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In this case, 
while the veteran has alleged that he injured his back during 
service and that he continues to have back pain as a result 
of this injury, the Board notes that the service medical 
records do not reflect treatment for a back disability, and 
there is no competent medical evidence of record specifically 
linking the variously diagnosed current low back disability 
to service.  The veteran's assertion that his current back 
disability is related to service is not sufficient to 
establish this link between service and a current back 
disability, as absent any independent supporting clinical 
evidence from a physician or other medical professional, 
"[t]he veteran's own statements expressing his belief that 
his disabilities are service connected . . . are not 
probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). 

"It is the duty of the [Board] as the factfinder to 
determine credibility of the testimony and other lay 
evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  Given the silent service medical records, the lack 
of any evidence of treatment for a back disability between 
service and 1989, and the lack of any competent evidence 
linking a current back disability to service, the Board 
concludes that the assertions of the veteran lack sufficient 
credibility to be of any significant probative value.  
Particularly compelling in this regard is the fact that when 
the veteran was first treated for a back disability in 1989, 
rather than attributing his back disability to service, the 
veteran stated that his back pain had only begun four weeks 
prior to this treatment after working on his car.  In making 
this determination, the Board has, consistent with the 
provisions of 38 U.S.C.A. § 1154(b), considered the 
possibility that that there may be no in-service record of 
treatment for a back disability because it was sustained 
during combat as alleged by the veteran.  The lack of any 
competent evidence linking a current back disability to 
service, however, precludes a grant of service connection 
under these provisions.  Gregory, 8 Vet. App. at 563; Caluza, 
7 Vet. App. at 498. 

With regard to the September 1996 treatment at the veteran's 
reserve unit, as well as the additional treatment rendered 
thereafter at an Army clinic, the Board notes that the 
veteran apparently works in an Army hospital, and it is thus 
unclear if any of the treatment in question was rendered 
during this employment or a period of active or inactive duty 
for training.  Even assuming that some treatment was rendered 
during active or inactive duty for training, the Board finds 
that the evidence clearly demonstrates the existence of a 
back disability prior to such training, with the diagnoses 
prior to that time including chronic lumbosacral sprain and 
spondylosis.  There also is no evidence that a pre-existing 
back disability increased in severity or was "aggravated" 
by reserve duty for the purposes of establishing service 
connection, as there is no clinical evidence that the 
underlying condition, as contrasted to symptoms, associated 
with the veteran's back disability was worsened by such 
service.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

In short, the Board finds the "negative" evidence to 
outweigh the "positive."  As such, the veteran's claim must 
be denied.  Gilbert, 1 Vet. App. at 49.    


ORDER

Entitlement to service connection for a low back disorder is 
denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

